t c memo united_states tax_court key carpets inc petitioner v commissioner of internal revenue respondent raymond c johnson and geraldine l johnson petitioners v commissioner of internal revenue respondent docket nos filed date harry charles for petitioners stephen a haller for respondent memorandum findings_of_fact and opinion paris judge these cases have been consolidated for trial briefing and opinion respondent determined deficiencies and accuracy-related_penalties under sec_6662 in petitioners’ federal_income_tax for and years at issue for petitioner key carpets inc key carpets respondent determined deficiencies of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively for petitioners raymond c johnson and geraldine l johnson respondent determined deficiencies of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether key carpets is entitled to deduct computer service and consulting expenses including payments made to a related company clean hands co inc clean hands for and whether mr and mrs johnson received constructive distributions in and as a result of key carpets’ payments to clean hands and whether all petitioners are liable for accuracy-related_penalties under sec_6662 for the years at issue all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent concedes that mr and mrs johnson are entitled to deduct an additional dollar_figure in real_estate losses for a total real_estate loss deduction of dollar_figure for and mr and mrs johnson are not entitled to deduct miscellaneous_itemized_deductions expenses of dollar_figure on schedule a itemized_deductions for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference mr and mrs johnson resided in missouri at the time of filing their petition key carpets is a missouri corporation with its principal_place_of_business in missouri i development of the hand washing monitoring system mr and mrs johnson incorporated key carpets in primarily to sell carpets to realtors and they jointly owned key carpets for the years at issue for the years at issue key carpets was a successful business with over dollar_figure million in gross_receipts each year in mr johnson incorporated another company clean hands and for the years at issue was its sole shareholder mr johnson originally incorporated clean hands because he intended to reserve the name for a hand washing monitoring system that key carpets had begun to develop the initial hand washing monitoring system was intended to work by dispensing soap when a person activated the system using a radio frequency identification rfid badge the initial hand washing monitoring system would then record the individual’s name in a database for future reference mr johnson intended to sell the hand washing monitoring system to food service businesses so that employers could verify an employee’s compliance with sanitation requirements between and key carpets hired five to six employees to build the initial hand washing monitoring system clean hands was not involved in developing the initial hand washing monitoring system and was inactive from to in clean hands hired a computer technician as an employee to assist with the development of the hand washing monitoring system mr johnson considered hiring the computer technician as either a key carpets employee or as a clean hands employee with the intent that key carpets could then contract with clean hands to build the hand washing monitoring system mr johnson decided to hire the computer technician as a clean hands employee rather than as a key carpets employee because an employee was needed to work on the hand washing monitoring system full time the computer technician had a bachelor of science degree in physics a long career as a computer programmer with several other companies and an annual salary of over dollar_figure at his previous employment after hiring the computer technician mr johnson decided that the initial hand washing monitoring system developed by key carpets was no longer feasible therefore the computer technician began working on a new hand washing monitoring system that was voice activated to use the new system a user would state his or her name the system would record the person’s name in a database and then the system would dispense soap as an employee of clean hands the computer technician developed the new voice-activated hand washing monitoring system mr johnson owned the patent on the voice-activated hand washing monitoring system but thought that key carpets owned the voice-activated hand washing monitoring system in addition to assisting with the development of the hand washing monitoring system the computer technician provided information_technology it services to key carpets the computer technician would fix key carpets’ computer problems and was the administrator for key carpets’ computer network web site and email system key carpets had a preexisting office location that included a large carpet warehouse because clean hands had office space in the back of that building the computer technician’s physical location allowed him to work for both companies additionally mr johnson was concerned that his health problems could jeopardize his capacity to manage key carpets and clean after the years at issue clean hands marketed this hand washing monitoring system as clean hands and sold the system to local restaurants hands and he considered the computer technician’s educational and professional background when he hired the computer technician to step in if necessary as a stabilizing influence for key carpets however the computer technician was not aware of this duty and in fact never assumed any managerial responsibilities for key carpets never had check writing authority for key carpets or clean hands and never had the authority to terminate employees during the years at issue although clean hands did not require him to the computer technician maintained a time log of his work during the log detailed his work throughout the year including his time spent developing the hand washing monitoring system and providing it services to key carpets the log shows that the computer technician generally worked eight hours a day the computer technician did not maintain a time log for according to his testimony the computer technician estimated with a reasonably high degree of accuracy that to of his time at clean hands in and was spent working on the hand washing monitoring system clean hands wrote checks on its bank account to pay the computer technician a salary of dollar_figure in and dollar_figure the computer technician did hire employees and contractors for clean hands outside the years at issue in clean hands reported dollar_figure for and dollar_figure for in total salaries and wages for its only employee on its forms u s_corporation income_tax return for those years key carpets paid clean hands throughout the years at issue for purportedly developing the hand washing monitoring system and providing key carpets with it services in clean hands received dollar_figure in checks from key carpets in clean hands received dollar_figure from key carpets ii internal_revenue_service examination of and returns mr and mrs johnson timely filed joint federal_income_tax returns on form sec_1040 u s individual_income_tax_return for the years at issue key carpets and clean hands filed their and federal_income_tax returns on forms all of the federal_income_tax returns were prepared by petitioners’ accountant from documents that petitioners had provided the internal_revenue_service irs subsequently selected key carpets’ and mr and mrs johnson’s and federal_income_tax returns for examination for key carpets claimed a deduction of dollar_figure for computer service and consulting partly with respect to the amount_paid to clean hands the parties did not address the deduction that exceeded the amount_paid to clean hands upon examination the irs determined that only dollar_figure of the claimed dollar_figure computer service and consulting expenses was allowable as a deduction in reaching that determination the irs sampled two months of the computer technician’s time log to calculate the amount of the computer technician’s salary expense that was allocable to it services provided to key carpets however key carpets did not use the computer technician’s time log to prepare its return the irs did not allow key carpets to deduct for the portion of the computer technician’s salary expense that the auditor determined was allocable to developing the hand washing monitoring system key carpets claimed a deduction of dollar_figure for computer service and consulting on its federal_income_tax return the irs disallowed the entire deduction because the computer technician did not maintain a time log therefore the irs was unable to determine the amount of the computer technician’s salary expense that was allocable to it services for on date respondent issued a notice_of_deficiency for and to key carpets that disallowed the claimed deductions for computer service and consulting except for dollar_figure that the irs allowed for respondent key carpets signed two form sec_872 consent to extend the time to assess tax that extended the deadline for assessment for and to december continued also issued a notice_of_deficiency to mr and mrs johnson on date in that notice_of_deficiency respondent determined that the payments from key carpets a corporation owned by mr and mrs johnson to clean hands a corporation solely owned by mr johnson were constructive distributions from key carpets to mr johnson and mrs johnson as key carpets did not own the voice-activated hand washing monitoring system for the years at issue respondent also determined that key carpets and mr and mrs johnson were liable for accuracy-related_penalties under sec_6662 for the years at issue petitioners timely petitioned this court opinion generally the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing the continued mr and mrs johnson signed three form sec_872 that extended the deadline for assessment for and to date the determinations of constructive distributions are determinations of unreported income for the presumption of correctness to attach to a notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see eg 981_f2d_350 8th cir aff’g in part rev’g in part 96_tc_172 see also weekend warrior trailers continued determination is in error rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner if the taxpayer produces credible_evidence on any factual issues and satisfies the requirements of sec_7491 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_ 3_cb_747 petitioners have not shown that they meet the requirements of sec_7491 nor established their compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioners therefore bear the burden_of_proof i business_expense deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed on a return indopco continued inc v commissioner tcmemo_2011_105 slip op pincite the parties stipulated that mr and mrs johnson jointly and solely owned key carpets for the years at issue accordingly respondent’s determinations are presumed correct sec_7491 requires a taxpayer to substantiate any item and maintain all records required under the code inc v commissioner 503_us_79 292_us_435 sec_162 permits a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business welch v helvering u s pincite an expense is ordinary if it is customary or usual within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the business 320_us_467 a taxpayer ordinarily must maintain adequate_records to substantiate the amounts of income and entitlement to any deductions claimed see sec_6001 sec_1_6001-1 income_tax regs if however a taxpayer with inadequate or nonexistent business records is able to prove that it paid_or_incurred a deductible business_expense but does not prove the amount of the expense the court may estimate the amount allowable in some circumstances cohan_rule see 39_f2d_540 2d cir the taxpayer must introduce sufficient evidence to permit the court to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable the court bears heavily upon the taxpayer who failed to maintain required records and to substantiate expenses as the code requires see cohan v commissioner f 2d pincite the court here decides what services the computer technician provided to key carpets and we allow deductions as appropriate the computer technician had two tasks as an employee of clean hands providing it services to key carpets and developing the voice-activated hand washing monitoring system a deductions for developing the voice-activated hand washing monitoring system petitioners contend that key carpets’ payments to clean hands for the voice-activated hand washing monitoring system are deductible because key carpets owned the voice-activated hand washing monitoring system and contracted with clean hands to build the system respondent contends that the expenses of developing the voice-activated hand washing monitoring system were not deductible by key carpets because the computer technician was hired as a clean hands employee and key carpets did not own the voice-activated hand washing monitoring system mr johnson did not present any credible_evidence that key carpets owned the voice-activated hand washing monitoring system his testimony that key carpets owned the voice-activated hand washing monitoring system was vague unclear and not credible mr johnson’s testimony contradicts his statements that he owned the patent on the voice-activated hand washing monitoring system additionally the parties stipulated that mr johnson was the sole owner of clean hands although key carpets had an ownership_interest in the initial rfid badge-activated hand washing system key carpets had no interest in the new voice-activated system that the computer technician developed as a clean hands employee the court therefore finds that key carpets did not own the voice-activated hand washing monitoring system since key carpets did not own the voice-activated hand washing monitoring system the court must determine whether the expenses related to developing it were ordinary and necessary for key carpets see sec_162 mr johnson owned all the stock of clean hands and he owned the patent on the voice-activated hand washing monitoring system key carpets received no benefits from the payments for the development of the system therefore the expenses were not ordinary and necessary key carpets may not deduct the amounts paid to clean hands for the development of the voice-activated hand washing monitoring system petitioners in their opening brief cite chapman v commissioner tcmemo_2014_82 as support for the deductibility of key carpets’ payments to clean hands in chapman the taxpayers owned a real_estate management company and a car rental company id at the two companies had opposing busy seasons and the taxpayer contracted with the car rental company for its employees to perform routine winterization for the real_estate management clients that the real_estate management employees were unable to complete because of other work obligations id the facts of that case are not analogous to those of petitioners’ cases the real_estate management company in chapman received significant benefits from the car rental company the real_estate company generated income from the winterization and then paid the car rental employees for completing that work id in the cases before us the computer technician spent most of his time working on the voice-activated hand washing monitoring system for clean hands the voice-activated hand washing monitoring system was not for key carpets or its clients the only benefits key carpets received were it services petitioners also contend that these cases are reasonable_compensation cases and cite law offices--richard ashare p c v commissioner tcmemo_1999_ in support of their argument that key carpets should be allowed to deduct the payments however respondent does not argue that the computer technician’s salary was unreasonable nor has the salary clean hands paid been challenged respondent contends only that the deductions were not ordinary and necessary business_expenses for key carpets the court agrees with respondent b deductions for it services respondent acknowledges that the computer technician provided it services to key carpets respondent contends that key carpets may deduct only the payments made for the portion of the computer technician’s salary that represents his time providing those it services the computer technician was an employee of clean hands and clean hands paid the computer technician’s salary the court partially agrees with respondent in that key carpets is entitled to deduct the portion of the computer technician’s total wage expenses that is allocable to providing it services to key carpets therefore the court must determine the portion of the computer technician’s time spent providing it services to key carpets in the computer technician maintained a log of his work and after the irs sampled two months of the log it allowed key carpets a deduction of dollar_figure for it services which is substantially less than of the computer technician’s salary expense the computer technician testified with a reasonably high degree of accuracy that to of his time was spent providing it services to key carpets and under the cohan_rule the court may estimate the amount allowable when the taxpayer provides some basis for the court to estimate the deduction see cohan v commissioner f 2d pincite the computer technician’s time log and his credible testimony provide the court with a basis to estimate the deduction the computer technician provided it services for key carpets’ computer network web site and email as well as fixing computer problems for key carpets’ employees the clean hands office where the computer technician worked was also part of the key carpets office the computer technician was therefore available to provide informal consulting and it services to key carpets an active commercial carpet business with over dollar_figure million in gross_receipts each year the court finds on the basis of the computer technician’s credible testimony that the computer technician spent at least of his time providing it services to key carpets fifteen percent of the computer technician’s time in an eight-hour day i sec_72 minutes which is not an unreasonable amount of time to spend maintaining key carpets’ email web site and computer network and fixing computer problems for key carpets’ employees the court is not convinced that given the size of key carpets its it services could have been accomplished in minutes or less which would represent the estimate the court therefore finds that key carpets is entitled to deduct of the computer technician’s salary expense the remaining amount that key carpets claimed as a deduction for is disallowed in the computer technician did not maintain a time log of his work and respondent disallowed the entire deduction the record supports a finding that the computer technician provided similar it services to key carpets in as he did in the court therefore finds that key carpets is entitled to deduct of the computer technician’s salary expense for it servicesdollar_figure respondent urges the court to accept his determination to limit key carpets’ deduction to approximately of the computer technician’s salary on the basis of respondent’s two-month sampling of the computer technician’s time log fifteen percent of dollar_figure is dollar_figure accordingly key carpets is entitled to deduct dollar_figure for it services for clean hands reported dollar_figure as the amount of total wages and salaries for its only employee the computer technician on its return key carpets claimed a deduction of dollar_figure for computer and consulting services for however the amount exceeding dollar_figure was never substantiated fifteen percent of dollar_figure is dollar_figure accordingly key carpets is entitled to deduct dollar_figure for it services for clean hands reported dollar_figure as the amount of total wages and salaries for its only employee the computer technician on its return key carpets claimed a deduction of dollar_figure for computer and consulting services for petitioners did not substantiate the amount exceeding the computer technician’s salary expense a limitation would mean that the computer technician spent approximately minutes per day providing it services to key carpets moreover from the record it appears that respondent did not credit the computer technician for all of his time spent providing it services to key carpets the computer technician’s time log often included an entry in the morning of mail etc some of this time was clearly spent on matters for key carpets additionally the computer technician frequently met with mr johnson to review his work while most of the meetings were to discuss the voice-activated hand washing monitoring system for clean hands mr johnson and the computer technician also discussed other matters including it services for key carpets in short the court finds that petitioners presented sufficient evidence for the court to estimate that the computer technician spent at least an hour and minutes a day providing it services to key carpets and key carpets is entitled to a corresponding deduction of of the computer technician’s total salary expenses see cohan v commissioner f 2d pincite ii constructive distributions for a corporation a distribution_of_property made to a shareholder with respect to its stock is governed by sec_301 sec_301 sec_317 defines property as money securities and any other_property a taxpayer must include in gross_income amounts received as dividends under sec_301 see also sec_61 a dividend is any distribution a corporation makes to its shareholders out of earnings_and_profits sec_316 the distribution is first made out of the earnings_and_profits for the current taxable_year see id when current_earnings_and_profits are insufficient the distribution is made out of accumulated_earnings_and_profits see id when a corporation does not have sufficient earnings_and_profits for the entire distribution to constitute a dividend the remaining amount is not a dividend but reduces the adjusted_basis of the shareholder’s stock in the corporation sec_301 the amount of the distribution that is not a dividend or does not reduce basis is generally treated as gain from the sale_or_exchange of property sec_301 see also sec_1001 a distribution need not be formally declared or even intended by a corporation but can be constructive 368_f2d_439 9th cir aff’g tcmemo_1965_84 whether a payment is a constructive distribution depends on whether it was primarily for the benefit of the shareholder 115_tc_172 the the court uses the term constructive distribution to describe what our caselaw has sometimes referred to as a constructive_dividend the use of the term constructive distribution is more accurate in these cases because key carpets’ earnings_and_profits are insufficient for the entire amount to constitute a continued determination of whether the shareholder or the corporation primarily benefits is a question of fact id pincite to avoid having a payment treated as a constructive distribution the taxpayer must show that the payor primarily benefited from its payment of the shareholder’s expenses id pincite in determining whether or not the expenditure related to the business of the corporation we must ascertain whether the payment or expenditure has independent and substantial importance to the paying corporation gow v commissioner tcmemo_2000_93 slip op pincite citing t j en101_tc_581 aff’d sub nom 67_f3d_1445 9th cir aff’d 19_fedappx_90 4th cir an expenditure generally does not have independent and substantial importance to the distributing_corporation if it is not deductible under sec_162 id citing 820_f2d_1084 9th cir aff’g t c memo this court has previously held that a transfer between related corporations can result in a constructive distribution to their common shareholder when the shareholder receives a direct or tangible benefit gilbert v commissioner t c continued constructive_dividend see sec_301 however if the transfer is a loan or if the benefit to the shareholder is indirect or derivative there is no constructive distribution id pincite in considering whether a transfer is a loan the court looks to whether there was a genuine intention to create a debt which in turn depends upon weighing such objective factors as reasonable expectation of repayment and the economic reality of the claimed debtor-creditor relationship id pincite the determination of whether a transfer is a loan is a question of fact id pincite respondent contends that the key carpets payments that do not relate to the it services the computer technician provided to key carpets are constructive distributions to mr and mrs johnson because mr johnson received a personal benefit from the payments petitioners contend that the payments from key carpets to clean hands are deductible as to key carpets and therefore there is no constructive distribution because the court finds that key carpets is entitled to deduct only payments to clean hands for it services provided to key carpets the court must determine whether the payments not related to it services are constructive distributions to the key carpets shareholders mr and mrs johnson the central issue with respect to whether the payments are constructive distributions to mr and mrs johnson is whether the payments were for mr johnson’s personal benefit as the sole shareholder of clean hands the court has found that key carpets had no ownership_interest in the voice-activated hand washing monitoring system mr johnson owned clean hands for the years at issue and owned the patent on the hand washing monitoring system as the sole owner of clean hands mr johnson needed funds to support clean hands to support clean hands and the development of the hand washing monitoring system instead of mr johnson making capital contributions directly to clean hands he caused key carpets to transfer funds to clean hands see sec_351 the payments therefore provided significant economic benefit to mr johnson and his business clean hands see stinnett’s pontiac serv inc v commissioner tcmemo_1982_314 holding that when a shareholder was required to make capital contributions and caused a related company to pay the contributions the payments were for the personal benefit of the common shareholder aff’d 730_f2d_634 11th cir petitioners never presented evidence of a promissory note a loan repayment schedule or loan repayments key carpets instead considered the payments key carpets’ federal_income_tax return reported that at the beginning of clean hands owed a loan repayment of dollar_figure to key carpets clean hands did not owe the loan at the end of or at the beginning of but clean hands owed key carpets the dollar_figure at the end of petitioners never offered any evidence about the loan entries and the amount is substantially less than the payments key carpet made to clean hands thus the dollar_figure continued computer service and consulting deductible expenses rather than capital contributions or loans key carpets had no documentation that reflected an expectation of repayment the court finds that the key carpets payments’ to clean hands not related to the it services did not benefit key carpets but provided personal and tangible benefits to mr johnson and are therefore constructive distributions to mr johnsondollar_figure iii sec_6662 a --accuracy-related penalty sec_6662 and b and authorizes a accuracy-related_penalty on the portion of an underpayment of federal_income_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement of federal_income_tax under sec_7491 the commissioner continued appears to be a preexisting liability key carpets paid clean hands dollar_figure and dollar_figure in and respectively the court has allowed key carpets to deduct dollar_figure and dollar_figure for it services for and respectively see supra part i b accordingly mr johnson is deemed to have received constructive distributions of the amount key carpets paid clean hands less the amount of the key carpets’ deductions allowed by the court for and the parties have calculated key carpets’ earnings_and_profits for the and taxable years however the parties agree that a final earnings_and_profits computation will have to be prepared and submitted after the court determines key carpets’ taxable_income bears the burden of production with regard to penalties for an individual taxpayer 126_tc_191 holding that sec_7491 does not apply where the taxpayer is a corporation higbee v commissioner t c pincite once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite for an individual taxpayer there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite for a c_corporation there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the lesser_of of the tax required to be shown on the tax_return or if greater dollar_figure or dollar_figure million sec_6662 after respondent’s concessions and accounting for the reduced constructive distributions due to key carpets’ allowed deductions for it services the understatements of income_tax are greater than dollar_figure which in turn is greater than of the tax required to be shown on mr and mrs johnson’s return for each of the years at issue thus the understatement is substantial for purposes of the sec_6662 accuracy-related_penalty and respondent has met his burden of production in showing that mr and mrs johnson’s underpayments are due to their substantially understating their federal_income_tax additionally the understatements of income_tax for key carpets are greater than of the tax required to be shown on its returns for the years at issue pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if the taxpayer can show that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id see also remy v commissioner tcmemo_1997_72 reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty 469_us_241 a taxpayer’s reliance on a competent tax professional may establish reasonable_cause and good_faith when the taxpayer provides necessary and accurate information to the adviser and actually relies in good_faith on the adviser’s judgment see 593_fedappx_965 11th cir aff’g tcmemo_2013_80 115_tc_43 aff’d 299_f3d_221 3d cir a penalty that is attributable to a substantial_understatement_of_income_tax under sec_6662 may be reduced if the taxpayer’s position is supported by substantial_authority or relevant facts are adequately disclosed in a statement attached to the return and the taxpayer’s position has a reasonable basis sec_6662 petitioners argue that they acted with reasonable_cause and in good_faith because petitioners provided all records to their accountant and had a reasonable basis for the business deductions however petitioners did not act in good_faith because their positions run contrary to established law mr johnson testified that he provided all records to his accountant on whom he relied to prepare his corporate and individual returns but petitioners did not offer any evidence about whether they sought advice from their accountant about the deductions or whether the key carpets payments to clean hands constituted constructive distributions because petitioners’ positions run contrary to established law and petitioners have not shown that they reasonably relied on their accountant to do anything more than prepare tax returns petitioners have not met their burden of proving that they acted in good_faith with reasonable_cause and the court sustains the sec_6662 accuracy-related penaltydollar_figure the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit decisions will be entered under rule respondent determined sec_6662 penalties because petitioners’ underpayments were attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax because the court finds that there was a substantial_understatement_of_income_tax for mr and mrs johnson and key carpets a discussion of whether petitioners were negligent is not warranted
